 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
     _________________________________
11                                   )
     JAISON ARMSTRONG,               )           No. LA CV 19-01902-VBF-AFM
12                                   )
                       Petitioner,   )           ORDER
13                                   )
                 v.                  )           Adopting Report & Recommendation:
14                                   )
     H. ALECIA (Warden,              )           Denying the Habeas Corpus Petition;
15   Sierra Conservation Center),    )           Directing Entry of Separate Judgment;
                                     )           Terminating and Closing Case (JS-6)
16                     Respondent.   )
     _________________________________
17
18         The Court has reviewed the pro se prisoner’s petition for a writ of habeas
19   corpus pursuant to 28 U.S.C. § 2254, CM/ECF Document (“Doc”) 1; the respondent
20   warden’s answer memorandum (Doc 14); the transcripts, opinions, and orders of the
21   California state courts and the other records in this case (Docs 16-1 though 16-16);
22   the Magistrate Judge’s August 18, 2019 Report and Recommendation (“R&R”); and
23   the applicable law. Petitioner did not file any objection to the R&R, nor did he move
24   for an extension of the objection deadline, and the objection deadline elapsed one
25   month ago, see Doc 19. Having found no error of law, fact, or logic in the R&R, the
26   Court will accept the Magistrate Judge's factual findings and legal conclusions and
27   implement his recommendations.
28
 1                                         ORDER
 2         The August 19, 2019 Report and Recommendation [Doc # 18] is ADOPTED.
 3         The petition for a writ of habeas corpus [Doc # 1] is DENIED.
 4         Final judgment consistent with this order will be entered separately as required
 5   by Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
 6         The Court will rule on a certificate of appealability by separate order.
 7         This action is DISMISSED with prejudice.
 8         The case SHALL BE TERMINATED and closed (JS-6).
 9         IT IS SO ORDERED.
10
11   Dated: October 9, 2019                       ____________________________
12                                                   Hon. Valerie Baker Fairbank
13                                                  Senior United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
